
	
		I
		112th CONGRESS
		2d Session
		H. R. 4458
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2012
			Mr. Kind introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To promote Department of the Interior efforts to provide
		  a scientific basis for the management of sediment and nutrients in the Upper
		  Mississippi River Basin, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Upper Mississippi River Basin Protection
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Reliance on scientific knowledge.
					Title I—SEDIMENT AND NUTRIENT MONITORING NETWORK
					Sec. 101. Establishment of monitoring network.
					Sec. 102. Data collection and storage
				responsibilities.
					Sec. 103. Relationship to existing sediment and nutrient
				monitoring and assessment.
					Sec. 104. Collaboration with other public and private
				monitoring efforts.
					Sec. 105. Reporting requirements.
					Sec. 106. National research council assessment.
					Title II—COMPUTER MODELING AND RESEARCH
					Sec. 201. Computer modeling and research of sediment and
				nutrient sources.
					Sec. 202. Communication plan to distribute
				information.
					Sec. 203. Reporting requirements.
					Title III—AUTHORIZATION OF APPROPRIATIONS AND RELATED
				MATTERS
					Sec. 301. Authorization of appropriations.
					Sec. 302. Cost-sharing requirements.
				
			2.DefinitionsIn this Act:
			(1)The terms
			 Upper Mississippi River Basin and Basin mean the
			 watershed portion of the Upper Mississippi River and Illinois River basins,
			 from Cairo, Illinois, to the headwaters of the Mississippi River, in the States
			 of Minnesota, Wisconsin, Illinois, Iowa, and Missouri. The designation includes
			 the Kaskaskia watershed along the Illinois River and the Meramec watershed
			 along the Missouri River.
			(2)The terms
			 Upper Mississippi River Stewardship Initiative and
			 Initiative mean the activities authorized or required by this Act
			 to monitor nutrients and sediment in the Upper Mississippi River Basin.
			3.Reliance on
			 scientific knowledgeFederal
			 investments in the Upper Mississippi River Basin shall be guided by accepted
			 and documented scientific methods, including the use of documented protocols
			 for data collection and data analysis, and peer review of data, results, and
			 findings, and shall take into account the results of studies using accepted and
			 documented scientific methods to identify and quantify the sources, transport,
			 and fate of nutrients and sediment and to quantify the effect of various
			 treatment methods or conservation measures on nutrient and sediment
			 management.
		ISEDIMENT AND
			 NUTRIENT MONITORING NETWORK
			101.Establishment
			 of monitoring network
				(a)EstablishmentAs
			 part of the Upper Mississippi River Stewardship Initiative, the Secretary of
			 the Interior shall establish a sediment and nutrient monitoring network for the
			 Upper Mississippi River Basin for the purposes of—
					(1)identifying and
			 quantifying significant sources of sediment and nutrients in the Upper
			 Mississippi River Basin;
					(2)quantifying the
			 processes affecting mobilization, transport, and fate of those sediments and
			 nutrients on land and in water;
					(3)quantifying the
			 transport of those sediments and nutrients to and through the Upper Mississippi
			 River Basin;
					(4)quantifying
			 changes to sediment and nutrient concentrations and loads over time; and
					(5)coordinating with
			 other Federal, State, tribal, and local agencies on the acquisition of data to
			 be used in computer modeling of the Basin, pursuant to section 201.
					(b)Role of united
			 states geological surveyThe Secretary of the Interior shall
			 carry out this title acting through the office of the Director of the United
			 States Geological Survey.
				102.Data collection
			 and storage responsibilities
				(a)Guidelines for
			 data collection and storageThe Secretary of the Interior shall
			 establish guidelines for the effective design of data collection activities
			 regarding sediment and nutrient monitoring, for the use of suitable and
			 consistent methods for data collection, and for consistent reporting, data
			 storage, and archiving practices.
				(b)Release of
			 dataData resulting from sediment and nutrient monitoring and the
			 compilation of ancillary information in the Upper Mississippi River Basin shall
			 be released to the public using generic station identifiers and hydrologic unit
			 codes. In the case of a monitoring station located on private lands,
			 information regarding the location of the station shall not be disseminated
			 without the landowner’s permission.
				103.Relationship to
			 existing sediment and nutrient monitoring and assessment
				(a)InventoryTo
			 the maximum extent practicable, the Secretary of the Interior shall inventory
			 the sediment and nutrient monitoring efforts in existence as of the date of the
			 enactment of this Act of Federal, State, tribal, local, and nongovernmental
			 entities for the purpose of creating a baseline understanding of overlap, data
			 gaps and redundancies.
				(b)IntegrationOn
			 the basis of the inventory, the Secretary of the Interior shall integrate the
			 existing sediment and nutrient monitoring efforts, to the maximum extent
			 practicable, into the sediment and nutrient monitoring network required by
			 section 101.
				(c)Consultation and
			 use of existing dataIn carrying out this section, the Secretary
			 of the Interior shall make maximum use of data in existence as of the date of
			 the enactment of this Act and of ongoing programs and efforts of Federal,
			 State, tribal, local, and nongovernmental entities in developing the sediment
			 and nutrient monitoring network required by section 101.
				(d)Coordination
			 with long-Term estuary assessment projectThe Secretary of the
			 Interior shall carry out this section in coordination with the long-term
			 estuary assessment project authorized by section 902 of the Estuaries and Clean
			 Waters Act of 2000 (Public Law 106–457; 33 U.S.C. 2901 note).
				104.Collaboration
			 with other public and private monitoring effortsTo establish the sediment and nutrient
			 monitoring network, the Secretary of the Interior shall collaborate, to the
			 maximum extent practicable, with other Federal, State, tribal, local and
			 private sediment and nutrient monitoring and assessment programs that meet
			 guidelines prescribed under section 102(a), as determined by the
			 Secretary.
			105.Reporting
			 requirementsThe Secretary of
			 the Interior shall report to Congress not later than 180 days after the date of
			 the enactment of this Act on the development of the sediment and nutrient
			 monitoring network.
			106.National
			 research council assessmentThe National Research Council of the
			 National Academy of Sciences shall conduct a comprehensive water resources
			 assessment of the Upper Mississippi River Basin within 3 years after the date
			 of the enactment of this Act.
			IICOMPUTER MODELING
			 AND RESEARCH
			201.Computer
			 modeling and research of sediment and nutrient sources
				(a)Modeling program
			 requiredAs part of the Upper Mississippi River Stewardship
			 Initiative, the Director of the United States Geological Survey shall develop
			 and implement a plan to improve existing water-quality models to identify and
			 quantify significant sources of sediment and nutrients in the Upper Mississippi
			 River Basin at the subwatershed (12-digit Hydrologic Unit Code) scale.
				(b)RoleComputer
			 modeling shall be used to identify subwatersheds which are significant sources
			 of sediment and nutrients and shall be made available for the purposes of
			 targeting public and private sediment and nutrient management efforts.
				(c)ComponentsSediment
			 and nutrient models for the Upper Mississippi River Basin shall—
					(1)relate nutrient
			 sources to landscape, land use, and land management practices;
					(2)relate sediment
			 sources to landscape, land use, and land management practices; and
					(3)quantify river
			 channel nutrient and sediment transport and transformation processes.
					(d)Collection of
			 ancillary informationAncillary information shall be collected,
			 by remote sensing or other appropriate means, in a GIS format to support
			 modeling and management use of modeling results, including the
			 following:
					(1)Land use
			 data.
					(2)Soils data.
					(3)Elevation
			 data.
					(4)Hydrologic
			 modifications.
					(5)Information on
			 sediment and nutrient management actions including conservation tillage
			 practices and other Best Management Practices.
					(6)Estimates of loads
			 of nutrients from point sources and key nonpoint sources, including commercial
			 fertilizer, applications of manure, geologic sources, and atmospheric
			 deposition.
					202.Communication
			 plan to distribute informationNot later than 180 days after the date of
			 the enactment of this Act, the Director of the United States Geological Survey
			 shall establish a communication plan that includes use of the Internet to
			 provide information including the following:
				(1)Accomplishments of
			 public and private programs designed to manage sediment and nutrients in the
			 Upper Mississippi River Basin.
				(2)Seasonal and
			 annual concentrations and loads of sediment and nutrients in the Upper
			 Mississippi River and its tributaries.
				203.Reporting
			 requirements
				(a)Monitoring
			 activitiesCommencing one year after the date of the enactment of
			 this Act, the Director of the United States Geological Survey shall provide to
			 Congress and make available to the public an annual report that includes data
			 and information on concentrations and loads of nutrients and sediment derived
			 from monitoring activities conducted in the Upper Mississippi River
			 Basin.
				(b)Modeling
			 activitiesEvery five years, the Director of the United States
			 Geological Survey shall provide to Congress and make available to the public a
			 progress report assessing changes in nutrient and sediment concentrations and
			 loads in relation to such factors as climate variability and changes in land
			 and water management practices.
				IIIAUTHORIZATION OF
			 APPROPRIATIONS AND RELATED MATTERS
			301.Authorization
			 of appropriations
				(a)United states
			 geological survey activitiesThere is authorized to be
			 appropriated to the United States Geological Survey $6,250,000 each fiscal year
			 to carry out this Act (other than section 106).
				(b)Water resource
			 and water quality management assessmentThere is authorized to be
			 appropriated $650,000 to allow the National Research Council to perform the
			 assessment required by section 106.
				302.Cost-sharing
			 requirementsFunds made
			 available for the United States Geological Survey Cooperative Water Program
			 under section 301(a) shall be subject to the same cost-sharing requirements as
			 specified in the last proviso under the heading United States Geological
			 Survey—surveys,
			 investigations, and research of the Department of the
			 Interior, Environment, and Related Agencies Appropriations Act, 2006 (Public
			 Law 109–54; 119 Stat. 510; 43 U.S.C. 50).
			
